Citation Nr: 1507711	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, service connection for bilateral hearing loss was granted and a noncompensable rating was assigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain a new VA examination to assess the current nature and severity of the Veteran's service-connected bilateral hearing loss.

The Board regrets additional delay; however, there is indication that the medical evidence of record, which at this time does not support a grant of the Veteran's claim, does not adequately represent the current severity of the Veteran's hearing disability.

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  

Here, the most recent examination is dated in March 2012, nearly 3 years ago.  Notably,  the results do not conform with the Veteran's lay statements regarding the nature of his hearing loss, specifically his contention that the hearing in his right ear is much worse than in his left. See September 2012 Notice of Disagreement; October 2013 Form 9.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.).  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2014).  To establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI and Table VIA, and in exceptional cases as described in 38 C.F.R. § 4.86 and Table VII.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  It is also used when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When an exceptional pattern of hearing loss is shown, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.

In this case, there are two examination reports of record dated in July 2011 and March 2012. 
In July 2011, an audiogram yielded the following results with puretone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
35
40
75
      95
Left Ear
20
20
25
60
85

The puretone threshold average was 59 decibels in the right ear and 50 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 94 percent in the right ear and 96 percent in the left ear.  Based on Table VI, the Veteran had Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the time of the July 2011 examination.  

Another VA examination was afforded in March 2012.  An audiogram yielded the following results with puretone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
25
35
70
      90
Left Ear
25
15
25
70
90

Speech recognition scores using the Maryland CNC test were 92 percent for the right ear and 92 percent for the left.  Based on Table VI, the Veteran had Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the time of the March 2012 examination.  

Based on this evidence, pursuant to VA regulations, the Board could not assign a compensable schedular rating to the Veteran's hearing loss at any time during the appeal period.  The Board would have no discretion in such decision because it must predicate its determination on the basis of the results of the audiology studies of record.

However, in his September 2012 notice of disagreement, the Veteran indicated he could only hear about 50 percent out of his right ear and 80 percent out of his left ear.  His wife also indicated that she had to repeat everything twice especially in the right ear.  The March 2012 examination report does not reflect a significant difference in hearing acuity between the right and left ears and the audiogram measurements for the right ear actually show a slight improvement from the July 2011 audiogram.  The competent lay statements of the Veteran and his wife are at odds with the objective test results taken in March 2012.  It could be that the Veteran's hearing worsened after March 2012 or that the testing in March 2012 did not adequately measure the true severity of his hearing loss.  Regardless, the Board concludes that the claim should be remanded for another examination prior to a final determination as to the proper disability rating. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination. The claims folder should be made available to and reviewed by the examiner. 

Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a pure tone audiometry test. 

The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report. 

The examiner should note the Veteran's competent testimony that the level of hearing loss in his right ear is noticeably greater than that in his left ear.

A comprehensive report, including a complete rationale for all conclusions reached, must be provided.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




